Citation Nr: 0335380	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  98-03 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel





INTRODUCTION

The veteran had active service from April 1954 to March 1956.

This appeal is from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

The veteran informed a VA examiner in August 1999 that he 
quit self-employment because of his aggressive behavior and 
that he received Social Security Benefits.  Based on his age 
at that time, it appears that these may be disability 
benefits.  VA must obtain medical records from SSA.  
38 U.S.C.A. § 5109A (West 2002); See 38 C.F.R. § 3.159(c)(2) 
(2003); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The most recent adjudication of the veteran's claim confirmed 
and continued a 10 percent rating for generalized anxiety 
disorder based on a January 2003 primary diagnosis of 
degenerative dementia of the Alzheimer's type.  The RO 
concluded that Alzheimer's disease had overshadowed the 
symptomatology of the service-connected anxiety disorder.  
The Board infers the RO's finding to mean that it found 
reported symptoms to be those of Alzheimer's and not the 
service-connected disorder.   See 38 C.F.R. § 4.14 (2003) 
(symptoms of nonservice-connected conditions will not be used 
to rate service-connected disabilities).

The January 2003 VA examiner appears to have performed no 
psychometric tests to confirm the diagnosis of Alzheimer's 
disease.  June 2003 VA outpatient psychiatry notes show the 
diagnosis of early onset Alzheimer's in one statement of the 
diagnosis, but another of the same date omits that diagnosis, 
and the reporting physician seems to question the diagnosis 
in the absence of testing.  The veteran disputes the 
diagnosis.  He asserts that the January 2003 finding of 
incompetence to handle VA funds compels an increase in his 
disability rating.

There is no medical opinion of record explicitly identifying 
certain of the symptoms reported in January 2003 as symptoms 
of Alzheimer's and not of generalized anxiety disorder, and 
the June 2003 outpatient notes state that the onset of 
Alzheimer's has aggravated the anxiety.  The service-
connected anxiety must be rated without regard to the reason 
for changes in severity.  Over time, the severity of the 
veteran's anxiety disorder may change for many varied 
reasons.  Significantly, the RO cannot adjudicate the rating 
based on its opinion as to which symptoms are attributable to 
which of multiple diagnoses; such findings must be based on 
independent medical evidence.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Further examination and solicitation of 
medical opinion is required in this case.  38 C.F.R. 
§ 3.159(c)(4) (2003).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided in the RO's October 2002 VCAA notice, a 
full year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Request the Social Security 
Administration to provide all medical 
records in its custody pertaining to the 
veteran's mental health.

2.  Schedule the veteran for psychiatric 
examination including such tests as are 
necessary to confirm or rule out 
Alzheimer's-type dementia.  The examiner 
must provide an opinion distinguishing 
between the symptoms of any diagnosed 
Alzheimer's-type dementia and the 
symptoms of generalized anxiety disorder.  
If any symptoms are features of both 
conditions, the examiner must state which 
they are.  The examiner must state an 
opinion about the relative contribution 
of the veteran's generalized anxiety 
disorder to his incompetence to handle VA 
funds.

3.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

4.  Readjudicate the claim for a higher 
initial rating for generalized anxiety 
disorder, considering whether to stage 
the rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the claim is 
not fully allowed, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



